Exhibit 10.2

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of May 23, 2018, among GreenSky
Holdings, LLC, a Georgia limited liability company (the “Company”), GreenSky,
Inc., a Delaware corporation (“GreenSky”), and the Members (as defined herein)
from time to time party hereto.

 

WHEREAS, the parties hereto desire to provide for the exchange of Common Units
and the cancellation of Class B Common Stock (each as defined herein) on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1.  Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Cash Settlement Amount” means, as of a particular date, for each Company Common
Unit that is Exchanged for the Cash Settlement Amount, the product of (a)(i) if
the shares of Class A Common Stock trade on the NASDAQ Global Select Market or
another national securities exchange, the volume weighted average price of a
share over the three Trading Days ending one day prior to the date the Election
of Exchange is delivered to GreenSky and the Company; (ii) if the shares of
Class A Common Stock trade over-the-counter, the average of the closing bid or
sale prices of a share over the three Trading Days ending prior to the date the
Election of Exchange is delivered to GreenSky and the Company; and
(iii) otherwise, the price of a share of Class A Common Stock as determined in
good faith by the Board of Directors of GreenSky, multiplied by (b) the Exchange
Rate. 

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of GreenSky.

 

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of GreenSky.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor law.

 

“Common Unit” means (i) each Common Unit (as such term is defined in the LLC
Agreement) issued as of the date hereof and (ii) each Common Unit or other
interest in the

 



Company that may be issued by the Company in the future that is designated by
GreenSky and the Company as a “Common Unit” for purposes of this Agreement.

 

“Corporate Event” means the occurrence of any of the following:

 

(a) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than GreenSky, the Company, their respective wholly-owned
subsidiaries and employee benefit plans, or David Zalik and/or Robert Sheft and
their affiliates and family members and trusts primarily for their benefit,
becomes the direct or indirect “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of shares of Common Stock representing more than 50% of
the voting power of GreenSky;

 

(b) a bona fide public tender or exchange offer or rights offering to
substantially all holders of Class A Common Stock by any of GreenSky, the
Company, their respective subsidiaries, or any other party;

 

(c) the consummation of (i) any recapitalization, reclassification or change of
the Class A Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Class A Common Stock would be converted
into, or exchanged for, stock, other securities, other property or assets; (ii)
any share exchange, consolidation or merger of GreenSky pursuant to which the
Class A Common Stock will be converted into cash, securities or other property
or assets; or (iii) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
GreenSky, the Company and their respective subsidiaries, taken as a whole, to
any person or entity other than a wholly owned subsidiary of GreenSky; and

 

(d) the stockholders of GreenSky or the Members of the Company approve any plan
or proposal for the liquidation or dissolution of GreenSky or the Company,
respectively.

 

“Corporate Event Period” means the period from and including the date that is 10
scheduled Trading Days prior to the anticipated effective date of an anticipated
Corporate Event (or, if later, the earlier of (x) the Business Day after the
public announcement of an anticipated Corporate Event and (y) the actual
effective date of such Corporate Event) until and including the date that is 10
Trading Days after the actual effective date of such Corporate Event.

 

“Election of Exchange” has the meaning given to such term in Section 2.1(b) of
this Agreement.

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement. The
term “Exchanged” shall have a correlative meaning.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Rate” means 1.0, subject to adjustment pursuant to Section 2.3 of this
Agreement.

 

“IPO” means the initial public offering and sale of Class A Common Stock (as
contemplated by the GreenSky’s registration statement on Form S-1 (File No.
333-224505).

2



“LLC Agreement” means the Second Amended and Restated Operating Agreement of the
Company dated on or about the date hereof, as such agreement may be amended
and/or restated from time to time.

 

“Member” means each holder of one or more Common Units that may from time to
time be a party to this Agreement.

 

“Permitted Transferee” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Publicly Traded” means listed or admitted to trading on the NASDAQ Global
Select Market or another national securities exchange, or any successor to any
of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Stock Amount” means, for each Company Common Unit that is Exchanged for the
Stock Amount, a number of shares of Class A Common Stock that is equal to the
Exchange Rate.

 

“Trading Day” means a day on which shares of the Class A Common Stock (i) are
not suspended from trading at the close of business on the NASDAQ Global Select
Market or such other national securities exchange where the Class A Common Stock
has been listed or admitted for trading or any successor to any such exchange
and (ii) have traded at least once on the NASDAQ Global Select Market or such
other national securities exchange where the Class A Common Stock has been
listed or admitted for trading or any successor to any such exchange. If the
Class A Common Stock is not listed or admitted for trading on the NASDAQ Global
Select Market or another national securities exchange, or any successor to any
of the foregoing, “Trading Day” means a Business Day.

 

ARTICLE II

 

SECTION 2.1.  Exchange of Common Units.

 

(a) Subject to Section 2.1(d), from and after the date of the closing of the
IPO, each Member shall be entitled, upon the terms and subject to the conditions
hereof, to surrender to the Company Common Units (other than unvested Common
Units that were issued by the Company upon conversion of Profits Interests) in
exchange (an “Exchange”) for the delivery to such exchanging Member, for each
Company Common Unit so surrendered, of either (x) the Stock Amount; provided
that any such Exchange is for a minimum of the lesser of 1,000 Common Units or
all of the Common Units then held by such Member; or (y) if the disinterested
members of the Board of Directors of GreenSky so elect, provided that the
Exchange does not occur during a Corporate Event Period, the Cash Settlement
Amount. Upon an Exchange, a number of shares of Class B Common Stock belonging
to the exchanging Member equal to the number of Common Units Exchanged shall
automatically be cancelled. Notwithstanding the

3



foregoing, the Company, in its sole discretion, may refuse to Exchange any
Common Units issued upon exercise of warrants if the Election of Exchange with
respect to the Common Units issued upon exercise of such warrants is not
delivered to GreenSky and the Company within 30 days following the issuance of
the Common Units.

 

(b) A Member shall exercise its right to Exchange Common Units and have shares
of Class B Common Stock cancelled as set forth in Section 2.1(a) above by
delivering to GreenSky and to the Company a written election of exchange in the
form of Exhibit A hereto (an “Election of Exchange”), duly executed by such
Member or such Member’s duly authorized attorney in respect of the Common Units
and Class B Common Stock to be Exchanged and canceled, as the case may be,
delivered during normal business hours in accordance with the notice provisions
set forth in Section 3.2.

 

(c) Upon the surrender for Exchange of the applicable Common Units and
instructions or stock powers representing a corresponding number of shares of
Class B Common Stock in the manner provided in this Article II, if the Class A
Common Stock is eligible for the depository and book-entry services of The
Depository Trust Company, the Company will, subject to Section 2.4 below,
deliver or cause to be delivered within three Trading Days the shares of Class A
Common Stock deliverable to such exchanging Member through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by such exchanging Member. Otherwise, the Company shall
deliver or cause to be delivered within three Trading Days at the offices of the
then-acting registrar and transfer agent of the Class A Common Stock or, if
there is no then-acting registrar and transfer agent of the Class A Common
Stock, at the principal executive offices of GreenSky, the number of shares of
Class A Common Stock deliverable upon such Exchange, registered in the name of
the relevant exchanging Member or its designee.

 

(d) From time-to-time, if a Member in good faith believes that it may Exchange
Common Units and desires to determine in advance whether the Company will elect
to satisfy an Exchange with the Cash Settlement Amount pursuant to
Section 2.1(a)(y), then the Member may request in writing in accordance with the
notice provisions set forth in Section 3.2 that the Company advise it in advance
of its decision through delivery of a cash election substantially in the form of
Exhibit B hereto. Such cash election shall be binding upon the Company with
respect to any Election of Exchange received by GreenSky and the Company prior
to the earlier of (i) 60 days following its delivery to the Member, or (ii) the
end of the Company’s then current fiscal year. If the Company does not deliver
such notice of its cash election within 5 Business Days of GreenSky’s and the
Company’s receipt of such Member’s request, the Company shall forfeit the right
to satisfy such Exchange with the Cash Settlement Amount during the time period
specified above.

 

(e) Upon receiving an Election of Exchange from a Member, the Company may elect
to cause GreenSky to effect the Exchange under Section 2.1(a) and deliver to the
Member the number of Class A Shares or the Cash Settlement Amount that such
Member is entitled to receive in the Exchange, in which event the Member shall
deliver to GreenSky the Common Units being surrendered in the Exchange. In all
other cases, the Company shall effect the Exchange and, at the time of the
Closing of any such Exchange, unless provided for otherwise, GreenSky shall
contribute to the Company the number of Class A Shares or the Cash

4



Settlement Amount that such Member is entitled to receive in the Exchange and
GreenSky shall be issued Common Units in an amount equal to the value of its
contribution to the Company (adjusted appropriately to take into account the
cash, if any, on the balance sheet of GreenSky at the time of the Exchange).

 

(f) Notwithstanding anything to the contrary herein, no Member may Exchange
Common Units pursuant to Section 2.1(a) during the 180 day period after the date
set forth on the final prospectus used to sell Class A Common Stock in the IPO,
unless such Member has executed the Lock-Up Agreement with the Underwriters in
the IPO.

 

SECTION 2.2.  Class A Common Stock to be Issued.

 

(a) GreenSky shall at all times reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon an
Exchange, such number of shares of Class A Common Stock as shall be deliverable
upon the Exchange of all outstanding shares of Common Units; provided that
nothing contained herein shall be construed to preclude the Company from
satisfying its obligations in respect of the Exchange of the Common Units by
delivery of shares of Class A Common Stock that are held in the treasury of
GreenSky or any of its subsidiaries or by delivery of purchased shares of
Class A Common Stock (which may or may not be held in the treasury of GreenSky
or any subsidiary thereof). GreenSky and the Company covenant that all Class A
Common Stock issued upon an Exchange will, upon issuance, be validly issued,
fully paid and non-assessable, and that upon delivery of the shares of Class A
Common Stock issued upon an Exchange, good and valid title to such shares of
Class A Common Stock, free and clear of all liens, encumbrances, equities, and
claims other than those created by the Member or holder.

 

(b) The Company and GreenSky shall at all times ensure that the execution and
delivery of this Agreement by each of the Company and GreenSky and the
consummation by each of the Company and GreenSky of the transactions
contemplated hereby (including without limitation, the issuance of the Class A
Common Stock) have been duly authorized by all necessary limited liability
company or corporate action, as the case may be, on the part of the Company and
GreenSky, including, but not limited to, all actions necessary to ensure that
the acquisition of shares of Class A Common Stock pursuant to the transactions
contemplated hereby, to the fullest extent of GreenSky’s board of directors’
power and authority and to the extent permitted by law, shall not be subject to
any “moratorium,” “control share acquisition,” “business combination,” “fair
price” or other form of anti-takeover laws and regulations of any jurisdiction
that may purport to be applicable to this Agreement or the transactions
contemplated hereby.

 

(c) Without in any way reducing the obligations of GreenSky under the preceding
sentence, in the event that any Exchange in accordance with this Agreement is to
be effected at a time when any required registration under the Securities Act
has not become effective or otherwise is unavailable, upon the request and with
the reasonable cooperation of the Member requesting such Exchange, GreenSky and
the Company shall use commercially reasonable efforts to promptly facilitate
such Exchange pursuant to any reasonably available exemption from such
registration requirements. GreenSky and the Company shall use commercially
reasonable efforts to list the Class A Common Stock to be delivered upon an

5



Exchange prior to such delivery upon each national securities exchange upon
which the outstanding Class A Common Stock may be listed or traded at the time
of such delivery.

 

SECTION 2.3.  Adjustment. The Exchange Rate shall be adjusted accordingly if
there is: (a) any subdivision (by any unit split, unit distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the Common Units that is not accompanied by an identical
subdivision or combination of the Class A Common Stock; (b) any subdivision (by
any stock split, stock dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by an identical subdivision or
combination of the Common Units and the Class B Common Stock; (c) any repurchase
by GreenSky of Class A Common Stock using cash on the balance sheet of GreenSky,
which cash was not received pursuant to a redemption by the Company of an
equivalent number of Common Units; or (d) any purchase by GreenSky of Common
Units, which purchase was funded by cash on the balance sheet of GreenSky, which
cash was not received by GreenSky in a public offering of an equivalent number
of shares of Class A Common Stock nor in a redemption by the Company of Common
Units. If there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, then upon any
subsequent Exchange, an exchanging Member shall be entitled to receive the
amount of such security, securities or other property that such exchanging
Member would have received if such Exchange had occurred immediately prior to
the effective date of such reclassification, reorganization, recapitalization or
other similar transaction, taking into account any adjustment as a result of any
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction.

 

SECTION 2.4.  Expenses. GreenSky, the Company and each exchanging Member shall
bear their own expenses in connection with the consummation of any Exchange,
whether or not any such Exchange is ultimately consummated, except that the
Company shall bear any transfer taxes, stamp taxes or duties, or other similar
taxes in connection with, or arising by reason of, any Exchange; provided,
however, that if any shares of Class A Common Stock are to be delivered in a
name other than that of the Member that elected the Exchange, then such Member
and/or the person in whose name such shares are to be delivered shall pay to the
Company the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of the Company that such tax has
been paid or is not payable.

 

SECTION 2.5.  Conflicts. For the avoidance of doubt, and notwithstanding
anything to the contrary herein, a Member shall not be entitled to Exchange
Common Units to the extent that such Exchange would be prohibited by law;
provided, that nothing in this Agreement shall be construed to limit the rights
and remedies of any Member. For the avoidance of doubt, no Exchange shall be
deemed to be prohibited by law pertaining to the registration of

6



securities if such securities have been so registered or if any exemption from
such registration requirements is reasonably available.

 

SECTION 2.6.  Other Exchange Procedures. Notwithstanding anything to the
contrary herein, if the board of directors of GreenSky shall determine in good
faith that additional restrictions on Exchange are necessary so that the Company
is not treated as a “publicly traded partnership” under Section 7704 of the
Code, GreenSky or the Company may impose such additional reasonable restrictions
on Exchange as the board of directors of GreenSky has determined in good faith
to be so necessary based on advice of counsel.

 

ARTICLE III

 

SECTION 3.1.  Additional Members. To the extent a Member validly transfers any
or all of such holder’s Common Units and corresponding shares of Class B Common
Stock to another person in a transaction in accordance with, and not in
contravention of, the LLC Agreement or any other agreement or agreements with
GreenSky or any of its subsidiaries to which a transferring Member may be party,
then such transferee (each, a “Permitted Transferee”) shall have the right to
execute and deliver a joinder to this Agreement, substantially in the form of
Exhibit C hereto, whereupon such Permitted Transferee shall become a Member
hereunder. To the extent the Company issues Common Units in the future
(including, without limitation, Common Units issued upon exercise of warrants),
GreenSky and the Company shall be entitled, in their sole discretion, to make
any holder of such Common Units a Member hereunder through such holder’s
execution and delivery of a joinder to this Agreement, substantially in the form
of Exhibit C hereto.

 

SECTION 3.2.  Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.2):

 

(a) If to GreenSky, to:

 

GreenSky, Inc.

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342

Attention: Chief Executive Officer

Email: david.zalik@greenskycredit.com

 

      with copies to:

 

GreenSky, Inc.

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342

7



Attention: Chief Legal Officer

Email: steve.fox@greenskycredit.com

 

and

 

Troutman Sanders, LLP

600 Peachtree Street, NE, Suite 3000

Atlanta, GA 30308

Attention: W. Brinkley Dickerson, Jr.

Email: brink.dickerson@troutman.com

 

(b) If to the Company, to:

 

GreenSky, Inc.

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342

Attention: Chief Executive Officer

Email: david.zalik@greenskycredit.com

 

with copies to:

 

GreenSky, Inc.

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342

Attention: Chief Legal Officer

Email: steve.fox@greenskycredit.com

 

and

 

Troutman Sanders, LLP

600 Peachtree Street, NE, Suite 3000

Atlanta, GA 30308

Attention: W. Brinkley Dickerson, Jr.

Email: brink.dickerson@troutman.com

 

(c) If to any Member, to the address and other contact information set forth in
the records of the Company from time to time.

 

SECTION 3.3.  Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

SECTION 3.4.  Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

8



SECTION 3.5.  Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 3.6.  Amendment and Termination. This Agreement (including any annexes,
schedules or supplements hereto) may be amended, supplemented, waived or
modified only in writing by the Company and a majority in interest of the
Members (other than GreenSky and its subsidiaries) in accordance with their
holdings of Common Units; provided that no amendment may adversely affect the
rights of a Member (other than GreenSky and its subsidiaries) in any material
respect without the written consent of such Member. This Agreement shall
terminate on the earlier of (i) the Exchange hereunder of all outstanding Common
Units, and (ii) May 31, 2033, except with respect to any Member that at such
date holds 1% or more of the Common Units then outstanding, for whom it shall
continue so long as such Member continues to hold 1% or more of the outstanding
Common Units and for 30 days thereafter.

 

SECTION 3.7.  Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

SECTION 3.8.  Submission to Jurisdiction; Waiver of Jury Trial. Subject to any
provision of the Certificate of Incorporation of GreenSky requiring arbitration
of claims, each party hereto irrevocably submits to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware (unless the Federal courts
have exclusive jurisdiction over the matter, in which case the United Stated
District for the District of Delaware) for the purposes of any legal proceeding
arising out of this Agreement, or the transactions contemplated hereby, and
agrees to commence any such legal proceeding only in such courts. Each party
hereto further agrees that service of any process, summons, notice or document
by United States registered mail to such party’s respective address set forth
herein shall be effective service of process for any such legal proceeding. Each
party hereto irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit, hearing, claim, lawsuit, litigation,
investigation, arbitration or proceeding out of this Agreement or the
transactions contemplated hereby in such courts, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such legal proceeding brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.

9



SECTION 3.9.  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission, by e-mail delivery of a “.pdf” format data
file or by DocuSign) in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed and delivered shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy,
by e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.9.

 

SECTION 3.10.  Tax Treatment. This Agreement shall constitute and be treated as
part of the limited liability company agreement of the Company as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations promulgated thereunder. The parties shall report (i)
any Exchange consummated hereunder as a taxable sale of the Common Units by a
Member to GreenSky pursuant to Section 1001 of the Code, and no party shall take
a contrary position on any income tax return, amendment thereof or communication
with a taxing authority except upon (i) a contrary final determination by a
taxing authority, or (ii) the advice of legal counsel or a nationally-recognized
accounting firm that, based on a change in applicable law, the above tax
reporting position does not meet a more likely than not standard or otherwise
requires the Company to disclose such position or create a reserve pursuant to
applicable accounting principles. Further, in connection with any Exchange
consummated hereunder, the Company and/or GreenSky shall provide the exchanging
Member with all reasonably necessary information to enable the exchanging Member
to file its income tax returns for the taxable year that includes the Exchange,
including information with respect to Code Section 751 assets (including
relevant information regarding “unrealized receivables” or “inventory items”)
and Section 743(b) basis adjustments as soon as practicable and in all events
within 60 days following the close of such taxable year (and use commercially
reasonable efforts to provide estimates of such information within 90 days of
the applicable Exchanges).

 

SECTION 3.11.  Withholding. Greensky and the Company shall be entitled to deduct
and withhold from any payment made to a Member pursuant to any Exchange
consummated under this Agreement all Taxes that each of Greensky and the Company
is required to deduct and withhold with respect to such payment under the Code
(or any other provision of applicable law), including, without limitation,
Section 1446(f) of the Code. The Company may at its sole discretion reduce the
Stock Amount or the Cash Settlement Amount paid to a Member in an Exchange in an
amount that corresponds to the amount of the required withholding described in
the immediately preceding sentence and all such amounts shall be treated as
having been paid to such Member.

 

SECTION 3.12.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

SECTION 3.13.  Independent Nature of Members’ Rights and Obligations. The
obligations of each Member hereunder are several and not joint with the
obligations of any other Member, and no Member shall be responsible in any way
for the performance of the obligations

10



of any other Member hereunder. The decision of each Member to enter into to this
Agreement has been made by such Member independently of any other Member.
Nothing contained herein, and no action taken by any Member pursuant hereto,
shall be deemed to constitute the Members as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Members are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby and GreenSky acknowledges
that the Members are not acting in concert or as a group, and GreenSky will not
assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

 

SECTION 3.14.  Other Agreements. Neither GreenSky nor the Company shall enter
into any contract, mortgage, loan or other agreement that prohibits or restricts
(a) GreenSky or the Company from performing their specific obligations under
this Agreement or (b) a Member from exercising its rights under this Agreement
to effect an Exchange, except, in either case, with the written consent of each
such Member affected by the prohibition or restriction, or to the extent such
prohibition or restriction affects all Members (other than GreenSky and its
subsidiaries) on a pro rata basis, with the written consent of a majority in
interest of such affected Members (other than GreenSky and its subsidiaries) in
accordance with their holdings of Common Units.

 

SECTION 3.15.  Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Georgia.

 

[Remainder of Page Intentionally Left Blank]

11



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  GREENSKY HOLDINGS, LLC       By: /s/ David Zalik     Name:  David Zalik    
Title:    Chief Executive Officer         GREENSKY, INC.       By: /s/ David
Zalik     Name:  David Zalik     Title:    Chief Executive Officer

 

[Signature Page – Exchange Agreement]

 



EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

GreenSky Holdings, LLC

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342

Attention: Chief Legal Officer

Email: steve.fox@greenskycredit.com

 

GreenSky, Inc.

Glenridge Highlands 2, Suite 700

5565 Glenridge Connector

Atlanta GA 30342
Attention: Chief Legal Officer

Email: steve.fox@greenskycredit.com

 

Reference is hereby made to the Exchange Agreement, dated as of May 23, 2018
(the “Exchange Agreement”), among GreenSky Holdings, LLC, a Georgia limited
liability company (the “Company”), GreenSky, Inc., a Delaware corporation
(“GreenSky”), and the holders of Common Units from time to time party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

 

The undersigned Member hereby transfers to the Company or GreenSky (as specified
in the Exchange Agreement) the number of Common Units and surrenders for
cancellation the number of shares of Class B Common Stock set forth below in
exchange for shares of Class A Common Stock to be issued in its name as set
forth below (or in the name of a designee as may be set forth below) or cash, to
the extent this Election is being delivered during a Cash Settlement Month,
pursuant to Section 2.1(d) of the Exchange Agreement.

 

Legal Name of Member: _______________________________________________

 

Address: ______________________________________________________________________

 

Number of Common Units and shares of Class B Common Stock to be Exchanged:
_______________________

 

Depository Trust Company Participant (for delivery of shares of Class A Common
Stock): ___________________________________

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against

 



it in accordance with the terms thereof or hereof, as the case may be, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and the availability of equitable remedies; (iii) the Common
Units and shares of Class B Common Stock subject to this Election of Exchange
are being transferred free and clear of any pledge, lien, security interest,
encumbrance, equities or claim; and (iv) no consent, approval, authorization,
order, registration or qualification of any third party or with any court or
governmental agency or body having jurisdiction over the undersigned or the
Common Units and shares of Class B Common Stock subject to this Election of
Exchange is required to be obtained by the undersigned for the transfer of such
Common Units.

 

The undersigned hereby irrevocably constitutes and appoints any officer of
GreenSky or of the Company as the attorney of the undersigned, with full power
of substitution and resubstitution in the premises, to do any and all things and
to take any and all actions that may be necessary to exchange the Common Units
and shares of Class B Common Stock subject to this Election of Exchange for cash
or shares of Class A Common Stock on the books of GreenSky in accordance with
the terms and requirements of the Exchange Agreement.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

  Name:        

  Dated:  

 



EXHIBIT B

 

[FORM OF]
CASH ELECTION NOTICE

 

[Exchanging Member]

 

[Address]

 

Reference is hereby made to the Exchange Agreement, dated as of May 23, 2018
(the “Exchange Agreement”), by and among GreenSky Holdings, LLC, a Georgia
limited liability company (the “Company”), and GreenSky, Inc., a Delaware
corporation (“GreenSky”), and each of the Members from time to time party
thereto. Capitalized terms used but not defined herein shall have the meanings
given to them in the Exchange Agreement.

 

Pursuant to Section 2.1(d) of the Exchange Agreement, the Company hereby
notifies you of its election to satisfy Exchanges of Common Units, not to exceed
_____ Common Units, pursuant to any Election of Exchange delivered by you to
GreenSky and the Company commencing on the date hereof and continuing for the
period specified in Section 2.1(d) of the Agreement through the delivery of the
Cash Amount in lieu of shares of Class A Common Stock.

 

  GREENSKY HOLDINGS, LLC       By:       Name:       Title:    

 



EXHIBIT C

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of May 23, 2018 (the “Agreement”), among GreenSky, Inc., a
Delaware corporation (“GreenSky”), GreenSky Holdings, LLC, a Georgia limited
liability company (the “Company”), and each of the Members from time to time
party thereto. Capitalized terms used but not defined in this Joinder Agreement
shall have their meanings given to them in the Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the law of the State of
Delaware. In the event of any conflict between this Joinder Agreement and the
Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Agreement having acquired
Common Units in the Company. By signing and returning this Joinder Agreement to
GreenSky, the undersigned accepts and agrees to be bound by and subject to all
of the terms and conditions of and agreements of a Member contained in the
Agreement, with all attendant rights, duties and obligations of a Member
thereunder. The parties to the Agreement shall treat the execution and delivery
hereof by the undersigned as the execution and delivery of the Agreement by the
undersigned and, upon receipt of this Joinder Agreement by GreenSky and by the
Company, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Agreement.

 

Name:                 Address for Notices:   With copies to:                    
          Attention:       

 